DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to application filed on 6/12/2019, in which claims 1 – 20 was presented for examination.
3.	Claims 1 – 20 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 – 5, 9 – 13, and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guedalia et al (US 2009/0307300 A1), in view of McCall (US 2007/0067352 A1).
As per claim 1, Guedalia et al (US 2009/0307300 A1) discloses,
A method comprising: receiving, by an application programming interface executing on a mobile device (para.[0014]; “executing an application on a mobile device according to an embodiment. As illustrated by FIG. 1, a mobile device 100 may include one or more applications 105. An application 105 may be a software application, a hardware application”).
multiple queries, from different software widgets executing on a mobile application, for data from a database stored on the mobile device (para.[0030]; “destination server 425 may process queries issued by a widget” and para.[0038]; “widget framework may transmit 610 the first query to the encapsulator application. Similarly, the second widget may request 615 an update from a specified destination server”).
determining, by the application programming interface, a level of priority for each query of the multiple queries (para.[0039]; “the encapsulator application may prioritize 625 the widget update requests.…….. the encapsulator application may prioritize 625 the requests”).
providing, by the application programming interface, each of the multiple queries for storage in a data buffer until processing resources of the mobile device are available to process one or more of the multiple queries (para.[0034]; “encapsulator application 440 may queue widget requests based on which requests are more important to a user, when the requests are received, the availability of a selected destination server and/or other considerations”).
and processing each query of the multiple queries against the database stored on the mobile device based on the assigned level of priority (para.[0039]; “the encapsulator application may prioritize 625 the requests based on the order in which they were selected. In this case, the weather widget was selected prior to the news widget, so the encapsulator application may send the news update request first”).
	The Examiner believes Guedalia et al (US 2009/0307300 A1) fully anticipates each and every feature of claim 1. In the alternative, it would have been obvious to one of ordinary skill in the art at the time invention was made to incorporate McCall (US 2007/0067352 A1) into Guedalia et al (US 2009/0307300 A1) to include providing, by the application programming interface, each of the multiple queries for storage in a data buffer until processing resources of the mobile device are available to process one or more of the multiple queries (para.[0068]; “where a the number of applications 4 submitting queries 5 outnumbers the total number of sessions 7, queue 14 holds a plurality of queries”, where  holding queries in queue until session available is “multiple queries for storage in a data buffer until processing resources of the mobile device are available’ as claimed).
	The modification would be obvious because one of ordinary skill in the art would be motivated to reduce inefficiency of connection pool that arise when multiple queries are requesting for same resource for improving the speed of processing, thereby enhancing the system performance.

As per claim 2, the rejection of claim 1 is incorporated and further McCall (US 2007/0067352 A1) discloses,
wherein determining, by the application programming interface, a level of priority for each query of the multiple queries comprises: determining a level of priority for each query of the multiple queries based on a timestamp associated with each query of the multiple queries (para.[0069]; “determines the priority tier for a query 5 in response to:” and para.[0070]; “The time that port 3 received query 5, an earlier received query receiving a higher priority tiers than one received later”).  
	The modification would be obvious because one of ordinary skill in the art would be motivated to process query in order it was received for efficient arrangement of query result.

As per claim 3, the rejection of claim 2 is incorporated and further McCall (US 2007/0067352 A1) discloses,
wherein the timestamp associated with each query of the multiple queries indicates a time that the query was originated by a particular software widget of the different software widgets (para.[0070]; “The time that port 3 received query 5, an earlier received query receiving a higher priority tiers than one received later”). 
The modification would be obvious because one of ordinary skill in the art would be motivated to process query in order it was received for efficient arrangement of query result. 
  
As per claim 4, the rejection of claim 1 is incorporated and further McCall (US 2007/0067352 A1) discloses,
wherein determining, by the application programming interface, a level of priority for each query of the multiple queries comprises: determining a level of priority for each query of the multiple queries based on (i) a time stamp associated with the query and (ii) whether or not a particular software widget of the different software widgets that originated the query is visible on the display of the mobile device (para.[0070]; “The time that port 3 received query 5, an earlier received query receiving a higher priority tiers than one received later” and para.[0071]; “The application 4 that submitted query 5 was received. In this embodiment, CPU 6 is programmed to identify certain applications as more important than others, and hence assign an identifier indicative of a higher priority tier to a more important application” and para.[0085]; “priority tier is a relative rank, and is selected by reference to the time received query 5 was received, the application 4 that sent received query”).
	The modification would be obvious because one of ordinary skill in the art would be motivated to reduce inefficiency of connection pool that arise when multiple queries are requesting for same resource for improving the speed of processing, thereby enhancing the system performance.

As per claim 5, the rejection of claim 4 is incorporated and further McCall (US 2007/0067352 A1) discloses,
wherein determining a level of priority for each query of the multiple queries based on (i) a time stamp associated with the query and (ii) whether or not a 19Attorney Docket No.: 45263-0004001 particular software widget of the different software widgets that originated the query is visible on the display of the mobile device comprises: determining a first level of priority for one or more first queries that originate from a software widget that is currently visible on the display of the mobile device, wherein the first level of priority prioritizes the one or more first queries for execution over one or more second queries that originate from a software widget that is not visible on the display of the mobile device (para.[0070]; “The time that port 3 received query 5, an earlier received query receiving a higher priority tiers than one received later”, para.[0071]; “The application 4 that submitted query 5 was received. In this embodiment, CPU 6 is programmed to identify certain applications as more important than others, and hence assign an identifier indicative of a higher priority tier to a more important application”, and para.[0085]; “priority tier is a relative rank, and is selected by reference to the time received query 5 was received, the application 4 that sent received query”).
	The modification would be obvious because one of ordinary skill in the art would be motivated to reduce inefficiency of connection pool that arise when multiple queries are requesting for same resource for improving the speed of processing, thereby enhancing the system performance.

Claims 9 - 13 are system claim corresponding to method claims 1 – 5 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 – 5 respectively above.

Claims 17 – 20 are non-transitory computer-readable medium claim corresponding to method claims 1 – 4 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 – 4 respectively above.
  
5.	Claims 6 – 8 and 14 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Guedalia et al (US 2009/0307300 A1), in view of McCall (US 2007/0067352 A1), and further in view of Stanfill et al (US 2011/0153662 A1).
As per claim 6, the rejection of claim 1 is incorporated, Guedalia et al (US 2009/0307300 A1) and McCall (US 2007/0067352 A1) does not disclose adjusting, by the application programming interface, a level of priority that is associated with at least one query that is stored in the data buffer.
However, Stanfill et al (US 2011/0153662 A1) in an analogous art discloses,
further comprising: adjusting, by the application programming interface, a level of priority that is associated with at least one query that is stored in the data buffer (para.[0046]; “a time 726 high priority query A is reprioritized to a normal priority level. At which point the mediation database adjusts the scheduling of queries based on the new prioritization”).  
	The modification would be obvious because one of ordinary skill in the art would be motivated to process queries in sequence of their importance for allowing urgent request to be processed earlier while maintained the consistency of the information and maximize the resources usage.

As per claim 7, the rejection of claim 6 is incorporated and further McCall (US 2007/0067352 A1) discloses,
wherein adjusting, by the application programming interface, a level of priority that is associated with at least one query that is stored in the data buffer (para.[0069]; “prioritising queries 5 in queue”).
comprises: determining, by the application programming interface, that a first software widget that was previously not visible on the display of the mobile device is now visible on the display of the mobile device (para.[0071]; “CPU 6 is programmed to identify certain applications as more important than others, and hence assign an identifier indicative of a higher priority tier to a more important application …….In particular, there are embodiments where the application 4 that provided query 5 is not made known to CPU”).
determining, by the application programming interface, that a particular query that originated from the first software widget is stored in the data buffer (para.[0075]; “identifiers of queries in queue 14 for ensuring uniqueness and for providing a priority tier that ranks the newly received query 5 in relation to any other queries 5 in queue”).
	Guedalia et al (US 2009/0307300 A1) and McCall (US 2007/0067352 A1) does not specifically disclose adjusting the level of priority associated with the particular query in a manner that promotes the particular query for execution over one or more other queries of the multiple queries that originated from a widget that is not visible on the display of the user device.
	However, Stanfill et al (US 2011/0153662 A1) in an analogous art discloses
and adjusting the level of priority associated with the particular query in a manner that promotes the particular query for execution over one or more other queries of the multiple queries that originated from a widget that is not visible on the display of the user device (para.[0046]; “a time 726 high priority query A is reprioritized to a normal priority level. At which point the mediation database adjusts the scheduling of queries based on the new prioritization”).  
  	The modification would be obvious because one of ordinary skill in the art would be motivated to process queries in sequence of their importance for allowing urgent request to be processed earlier while maintained the consistency of the information and maximize the resources usage.

As per claim 8, the rejection of claim 6 is incorporated and further McCall (US 2007/0067352 A1) discloses,
wherein adjusting, by the application programming interface, a level of priority that is associated with at least one query that is stored in the data buffer (para.[0069]; “prioritising queries 5 in queue”)
comprises: determining, by the application programming interface, that a second software widget that was visible on the display of the mobile device is no longer visible on the display of the mobile device (para.[0071]; “CPU 6 is programmed to identify certain applications as more important than others, and hence assign an identifier indicative of a higher priority tier to a more important application …….In particular, there are embodiments where the application 4 that provided query 5 is not made known to CPU”).  20Attorney Docket No.: 45263-0004001 
determining, by the application programming interface, that a particular query that originated from the second software widget is stored in the data buffer (para.[0075]; “identifiers of queries in queue 14 for ensuring uniqueness and for providing a priority tier that ranks the newly received query 5 in relation to any other queries 5 in queue”).
	Guedalia et al (US 2009/0307300 A1) and McCall (US 2007/0067352 A1) does not specifically disclose adjusting the level of priority associated with the particular query in a manner that demotes the particular query for execution after each of the other queries of the multiple queries stored in the data buffer that originated from a software widget that is visible on the display of the mobile device.
	However, Stanfill et al (US 2011/0153662 A1) in an analogous art discloses,
and adjusting the level of priority associated with the particular query in a manner that demotes the particular query for execution after each of the other queries of the multiple queries stored in the data buffer that originated from a software widget that is visible on the display of the mobile device (para.[0046]; “a time 726 high priority query A is reprioritized to a normal priority level. At which point the mediation database adjusts the scheduling of queries based on the new prioritization”).  
	The modification would be obvious because one of ordinary skill in the art would be motivated to process queries in sequence of their importance for allowing urgent request to be processed earlier while maintained the consistency of the information and maximize the resources usage.

Claims 14 - 16 are system claim corresponding to method claims 6 - 8 respectively, and rejected under the same reason set forth in connection to the rejection of claims 6 - 8 respectively above.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TITLE: Systems and methods for query queue optimization, US 2017/0235725 A1 authors: Ghosh.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



3/11/2021